Citation Nr: 9918887	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  96-06 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than December 14, 
1987, for the grant of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to July 
1971.



This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issue on appeal.

The Board notes that the veteran, in a December 9, 1997, 
statement in support of claim, states that "VA has made a 
clear and unmistakable error by not accepting I had a 
psychosis which the prodromal symptoms began in military 
service and for which I had various hospitalizations within 
one year of discharge for psychosis."  The Board notes that 
a December 1973 Board decisions denied entitlement to service 
connection for a psychiatric disorder, and that an August 
1989 found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder.  It appears 
that the veteran may intend a claim of clear and unmistakable 
error in a prior Board decision, pursuant to 38 U.S.C. 
§ 5109A and 38 U.S.C. § 7111 (West 1991).  However, it is 
unclear whether the veteran is attempting to raise that 
issue.  The Board therefore invites the veteran's attention 
to the Board Rules of Practice, as codified in 38 C.F.R. Part 
20, Subpart O (1999), which provide the requirements for 
filing a claim of clear and unmistakable error in a prior 
Board decision.


FINDINGS OF FACT

1.  The veteran established entitlement to service connection 
by means of an August 28, 1989, Board decision which 
recognized the veteran's December 14, 1987, letter as a claim 
to reopen allowing a decision on the basis of difference of 
opinion.

2.  The August 28, 1989, Board decision granted entitlement 
to service connection based upon a difference of opinion 
pursuant to 38 C.F.R. § 3.105(b).


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than December 14, 1987, for the grant of entitlement to 
service connection for schizophrenia are not met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that an effective date earlier than 
December 14, 1987, for the grant of entitlement to service 
connection for schizophrenia is warranted.  After a review of 
the record, the Board finds that the veteran's contentions 
are not supported by the evidence, and his claim is denied.

Entitlement to service connection for a psychiatric disorder 
was denied by means of a December 1973 Board decision.  
Subsequently, the veteran again claimed entitlement to 
service connection, and entitlement to service connection for 
schizophrenia was granted based upon a difference of opinion 
pursuant to 38 C.F.R. § 3.105(b) by means of an August 1989 
Board decision.  That Board decision which recommended a 
finding on the basis of difference of opinion to the Vice 
Chairman of the Board, which was accepted, found that "the 
request for further consideration received on December 14, 
1987, will be accepted as the application to reopen the claim 
after final adjudication, within the meaning of the laws and 
regulations governing the effective date of awards."  A 
subsequent October 1989 rating decision, assigned an 
effective date of December 14, 1987, for the grant of 
entitlement to service connection.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(1998).  For a decision based upon difference of opinion 
pursuant to 38 C.F.R. § 3.105, and as to decisions which have 
become final (by appellate decision or failure to timely 
initiate and perfect an appeal) prior to receipt of an 
application for reconsideration or to reopen, the effective 
date shall be the date of receipt of such application or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(h)(2) (1998).

In this case, the veteran's claim of entitlement to service 
connection for a psychiatric disorder was denied by means of 
a December 1973 Board decision, which is final.  38 U.S.C.A. 
§ 7104(b) (West 1991).  Subsequent to that decision, the 
veteran's claim was denied again by an RO rating decision in 
May 1984.  The veteran did not file a timely notice of 
disagreement to that decision, nor did he perfect an appeal 
of that decision.  Therefore, that decision is also final.  
38 U.S.C.A. § 7105(c) (West 1991).

Subsequent to the May 1984 final rating decision denial, the 
veteran submitted a VA Form 21-4128, Statement in Support of 
Claim, dated on December 7, 1987, and received by VA on 
December 14, 1987, in which he requested that his claim of 
entitlement to service connection for a nervous disorder be 
reopened.  A January 1988 rating decision found that new and 
material evidence had not been submitted to reopen his claim, 
and the veteran perfected an appeal of that decision.  An 
August 1989 Board decision found that new and material 
evidence had not been submitted to reopen the veteran's 
claim, and also granted the veteran's claim of entitlement to 
service connection for schizophrenia based on a difference of 
opinion pursuant to 38 C.F.R. § 3.105(b).  An October 1989 
rating decision assigned an effective date of December 14, 
1987, the date of the receipt of the veteran's claim to 
reopen following a final adjudication, which was enacted in 
the October 1989 rating decision.

The Board finds that the December 1973 Board decision and the 
May 1984 rating decision which denied entitlement to service 
connection for a psychiatric disorder had become final prior 
to the receipt of the veteran's claim to reopen a previously 
finally denied claim on December 14, 1987.  Therefore, 
pursuant to 38 C.F.R. § 3.400(h)(2), the proper effective 
date is the date of the receipt of that claim to reopen the 
previously finally denied claim, as entitlement was present 
on that date.

Accordingly, the Board finds that the criteria for 
entitlement to an effective date earlier than December 14, 
1987, for the grant of entitlement to service connection for 
schizophrenia are not met, and the veteran's claim therefor 
is denied.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400 (1998).


ORDER

Entitlement to an effective date earlier than December 14, 
1987, for the grant of entitlement to service connection for 
schizophrenia is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

